 

Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) is entered into as of the 15th day
of June, 2015, by and between Akoustis Technologies, Inc. a Nevada corporation,
with a business address of 9805 Northcross Center Court, Suite H, Huntersville,
NC 28078 (the “Company”) and Jeffrey Shealy, an individual with a residence
address of 18102 Bear Track Drive, Davidson, NC 28036 (the “Executive”).

 

INTRODUCTION

 

WHEREAS, the Company is in the business of developing, designing and “fabless”
manufacturing of RF filters for use in mobile and wearable devices (the
“Business”);

 

WHEREAS, the Company wishes to employ the Executive under the title and capacity
set forth on Schedule A attached hereto and incorporated herein by reference;
and

 

WHEREAS, the Executive desires to be employed by the Company in such capacity,
subject to the terms of this Agreement;

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and mutual promises herein
below set forth, the parties hereby agree as follows:

 

1.           Employment Period and Place of Performance

 

1.1.          Employment Period. The term of the Executive’s employment by the
Company pursuant to this Agreement (the “Employment Period”) shall commence upon
the date hereof (the “Effective Date”) and shall continue for a period of three
(3) years from the Effective Date. Thereafter, the Employment Period shall
automatically renew for successive periods of one (1) year each, unless either
party shall have given to the other written notice at least thirty (30) days
prior to the end of the Employment Period or the then applicable renewal term,
as the case may be, of his, her or its intention not to renew the Executive’s
employment.. The Employment Period may be sooner terminated by either party in
accordance with provisions of Section 5 below.

 

1.2           Place of Performance. The principal place of employment of
Executive shall be at the Company’s headquarters in Huntersville, NC, provided
that Executive may perform his or her service at any other location where the
Company now or hereafter has a business facility and at any other location where
Executive’s presence is necessary to perform his or her duties. The parties
acknowledge that the Executive may be required to travel in connection with the
performance of his or her duties hereunder.

 

2.           Employment; Duties

 

2.1.          Position and Duties. Subject to the terms and conditions set forth
herein, the Company hereby employs the Executive to act for the Company during
the Employment Period in the capacity set forth on Schedule A hereto, and the
Executive hereby accepts such employment. The duties and responsibilities of the
Executive shall include such duties and responsibilities as are appropriate to
such office and as are normally associated with and appropriate for such
position and as the Company’s Board of Directors (the “Board”) may from time to
time reasonably assign to the Executive, including, without limitation, the
duties and responsibilities set forth on Schedule A hereto.

 

 

 

 

2.2. Devotion of Time and Effort

 

(a)          Executive recognizes that during the period of Executive’s
employment hereunder Executive owes an undivided duty of loyalty to the Company,
and Executive will use Executive’s good faith efforts and judgment in performing
Executive’s duties required hereunder to promote and develop the business of the
Company and its subsidiaries (the Company’s subsidiaries from time to time,
together with any other affiliates of the Company, the “Affiliates”). Executive
shall devote all of Executive’s business time, attention and skills to the
performance of Executive’s services as an executive of the Company. Recognizing
and acknowledging that it is essential for the protection and enhancement of the
name and business of the Company and the goodwill pertaining thereto, Executive
shall perform the Executive’s duties under this Agreement professionally, in
accordance with all material, applicable laws, rules and regulations and such
reasonable standards, policies and procedures established by the Company and the
industry from time to time.

 

(b)          Notwithstanding the foregoing, the parties agree that: (i)
Executive may devote a reasonable amount of his or her time to civic, community,
or charitable activities; (ii) Executive may serve as a director (or in a
similar capacity) of other corporations (or other entities), provided that any
such and such directorship or similar position is approved in advance by the
Board; (iii) Executive may participate as an investor in other companies and
projects as disclosed by Executive to, and approved by, the Board, so long as
Executive’s responsibilities with respect thereto do not conflict or interfere
with the faithful performance of his or her duties to the Company; and (iv)
Executive may engage in the other outside activities set forth in Schedule B
hereto.

 

3.           Compensation

 

3.1. Base Salary. The Executive shall be entitled to receive a salary from the
Company during the Employment Period at a rate per year indicated on Schedule A
hereto (the “Base Salary”) payable in U.S. dollars in bi-weekly installments in
accordance with the Company’s customary payroll practices. The Base Salary may
be increased or decreased on each anniversary of the Effective Date, at the
Board’s sole discretion; provided, however, that any decrease must be
communicated to the Executive reasonably in advance of the date by which notice
must be given of intent not to renew.

 

3.2. Annual Bonus.

 

(a) The Executive shall be eligible to receive an annual cash bonus (the “Annual
Bonus”) as set forth in Schedule A of up to one hundred percent (100%) of the
then applicable Base Salary, payable in U.S. dollars within ten (10) days of the
filing with the Securities and Exchange Commission (the “SEC”) of the Company’s
annual report on Form 10-K. The Executive’s Annual Bonus (if any) shall be in
such amount (up to the limit stated above) as the Board may determine in its
sole discretion. The Board may or may not determine that all or any portion of
the Annual Bonus shall be earned upon the achievement of operational, financial
or other milestones (“Milestones”) established by the Board in consultation with
the Executive and that all or any portion of any Annual Bonus shall be paid in
cash, securities or other property.

 

2

 

 

(b) The Executive shall be eligible to participate in any other bonus or
incentive program established by the Company for executives of the Company.

 

3.3. Equity Incentive Awards. Upon the Effective Date, the executive shall be
entitled to receive the equity incentive awards under the Company’s 2015 Equity
Incentive Plan specified on Schedule A attached hereto. The Executive may be
entitled to receive additional stock options or other equity incentive awards
under the Company’s 2015 Equity Incentive Plan as and when determined by the
Board. Any and all shares of stock, options, restricted stock units and other
equity awards granted to or owned by the Executive will be subject to the share
ownership guidelines and insider trading and blackout policies adopted from time
to time by the Board for senior executives of the Company and will also be
subject to applicable holding periods and transaction reporting requirements
under applicable securities laws.

 

4.           Benefits

 

4.1. Benefit Plans. In addition to the other compensation payable to the
Executive hereunder, and except as otherwise set forth herein, the Executive,
during the Employment Period, shall be entitled to participate in all pension,
profit sharing, retirement savings plan, 401K or other similar benefit, medial,
disability and other employee benefit plans and programs generally provided by
the Company to its senior staff from time to time hereafter, as the same may be
adopted and/or amended from time to time (the “Benefits”). The Executive shall
be bound by all of the policies and procedures relating to Benefits established
by the Company from time to time.

 

4.2. Vacation; Personal Days. During the Employment Period, the Executive shall
be entitled to an annual vacation of such duration as set forth in Schedule A.
The Executive shall be entitled to paid personal days on a basis consistent with
the Company’s other senior executives, as determined by the Board.

 

4.3 Expense Reimbursement. The Company shall reimburse the Executive for all
reasonable business, promotional, travel and entertainment expenses
(“Reimbursable Expenses”) incurred or paid by the Executive during the
Employment Period in the performance of Executive’s services under this
Agreement on a basis consistent with the Company’s other senior executives, as
determined by the Board, provided that the Executive furnishes to the Company
appropriate documentation required by the Internal Revenue Code and/or other
taxing authorities in a timely fashion in connection with such expenses and
shall furnish such other documentation and accounting as the Company may from
time to time reasonably request.

 

3

 

 

5.           Termination; Change of Control

 

5.1. Employment “at will”; Termination. The Executive’s employment with the
Company shall be entirely “at-will,” meaning that either the Executive or the
Company may terminate such employment relationship by terminating this Agreement
in writing delivered to the other party at any time for any reason or for no
reason at all, subject, however, to the following. The Executive’s right to
compensation for periods after the date his or her employment with the Company
terminates shall be determined in accordance with the provisions of paragraphs
(a) through (e) below:

 

(a)      Voluntary Resignation; Termination without Cause.

 

(i)    Voluntary Resignation. The Executive may terminate his or her employment
at any time upon thirty (30) days prior written notice to the Company. In the
event of the Executive’s voluntary termination of employment other than for Good
Reason (as defined below), the Company shall have no obligation to make payments
to the Executive in accordance with the provisions of Sections 3.1. or 3.2.
above, or except as otherwise required by this Agreement or by applicable law,
to provide the Benefits described in Section 4 above for periods after the date
on which the Executive’s employment with the Company terminates due to the
Executive’s voluntary resignation, except for the payment of the Executive’s
Base Salary accrued through the date of such resignation.

 

(ii)    Termination without Cause. 

 

(A)    If the Executive’s employment is terminated by the Company without Cause
(as defined below): (1) the Company shall (x) continue to pay the Executive the
Base Salary (at the rate in effect on the date the Executive’s employment is
terminated) until the end of the Severance Period (as defined below), (y) with
respect to the Annual Bonus, to the extent the Milestones are achieved or, in
the absence of Milestones, the Board has, in its sole discretion, otherwise
determined an amount for the Executive’s bonus for the current Employment
Period, pay the Executive a pro rata portion of the Annual Bonus for the year of
the Employment Period on the date such Annual Bonus would have been payable to
the Executive had the Executive remained employed by the Company, and (z) pay
any other accrued compensation and Benefits, and the Executive shall continue to
receive all Benefits (either through the Company or an Affiliate) during the
Severance Period, provided the Executive was participating in the applicable
plan or program immediately prior to the termination of his employment, to the
extent permitted under the terms of such plan or program as of the date of
termination; and (2) any of the Executive’s unvested stock options or other
equity awards granted by the Company shall automatically vest upon the
Executive’s termination without Cause. The Executive shall have no further
rights under this Agreement or otherwise to receive any other compensation or
Benefits after such termination of employment.

 

4

 

 

(B)    If, following a termination of employment without Cause, it is
conclusively determined by a court that the Executive has breached the
provisions of Sections 6.1, 6.2, 6.3 or 8 hereof, the Executive shall not be
eligible, as of the date of such breach (as determined by the court), for the
payments and Benefits described in Section 5.1(a)(ii)(A) above, and any and all
obligations and agreements of the Company with respect to such payments shall
thereupon cease.

 

(b)         Discharge for Cause. Upon written notice to the Executive, the
Company may terminate the Executive’s employment for “Cause” if any of the
following events shall occur:

 

(i)          any act or omission that constitutes a material breach by the
Executive of any of his or her obligations under this Agreement;

 

(ii)         the willful and continued failure or refusal of the Executive to
satisfactorily perform the duties reasonably required of him or her as an
employee of the Company;

 

(iii)        the Executive’s conviction of, or plea of nolo contendere to,
(i) any felony or (ii) a crime involving dishonesty or moral turpitude or which
could reflect negatively upon the Company or otherwise impair or impede its
operations;

 

(iv)        the Executive’s engaging in any misconduct, negligence, act of
dishonesty (including, without limitation, theft or embezzlement), violence,
threat of violence or any activity that could result in any violation of federal
securities laws, in each case, that is injurious to the Company or any of its
Affiliates;

 

(v)         the Executive’s material breach of a written policy of the Company
or the rules of any governmental or regulatory body applicable to the Company;

 

(vi)        the Executive’s refusal to follow the directions of the Board,
unless such directions are, in the reasonable written opinion of legal counsel,
illegal or in violation of applicable regulations;

 

(vii)       any other willful misconduct by the Executive which is materially
injurious to the financial condition or business reputation of the Company or
any of its Affiliates; or

 

(viii)      the Executive’s breach of his or her obligations under Section 6.1,
6.2, 6.3 or 8 hereof.

 

In the event Executive is terminated for Cause, the Company shall have no
obligation to make payments to Executive in accordance with the provisions of
Sections 3.1. or 3.2., or, except as otherwise required by law, to provide the
Benefits described in Section 4, for periods after the Executive’s employment
with the Company is terminated on account of the Executive’s discharge for Cause
except for the Executive’s then applicable Base Salary accrued through the date
of such termination.

 

5

 

 

(c)          Disability. The Company shall have the right, but shall not be
obligated to terminate the Executive’s employment hereunder in the event the
Executive becomes disabled such that he or she is unable to discharge his or her
duties to the Company for a period of ninety (90) consecutive days, or one
hundred twenty (120) days in any one hundred eighty (180) consecutive day period
(unless longer periods are required under applicable local labor regulations) (a
“Permanent Disability”). In the event of a termination of employment due to a
Permanent Disability, the Company shall be obligated to continue to make
payments to the Executive in an amount equal to the then applicable Base Salary
for the Severance Period (as defined below), payable in the form of salary
continuation for the applicable Severance Period after the Executive’s
employment with the Company is terminated due to a Permanent Disability. The
Executive shall continue to receive all Benefits (either through the Company or
an Affiliate) during the Severance Period. With respect to the Annual Bonus, to
the extent the Milestones are achieved or, in the absence of Milestones, the
Board has, in its sole discretion, otherwise determined an amount for the
Executive’s bonus for the current Employment Period, pay the Executive a pro
rata portion of the Annual Bonus for the year of the Employment Period on the
date such Annual Bonus would have been payable to the Executive had the
Executive remained employed by the Company. Any of the Executive’s unvested
stock options or other equity awards granted by the Company shall automatically
vest upon the Executive’s termination due to a Permanent Disability. A
determination of a Permanent Disability shall be made by a physician
satisfactory to both the Executive and the Company; provided, however, that if
the Executive and the Company do not agree on a physician, the Executive and the
Company shall each select a physician and those two physicians together shall
select a third physician, whose determination as to a Permanent Disability shall
be binding on all parties.

 

(d)          Death. If the Executive dies during the Employment Period, the
Executive’s employment and this Agreement shall terminate on the date of his or
her death, provided, however that, the Executive’s beneficiary (as indicated in
writing by the Executive to the Company), or, if no such beneficiary has been
designated, the Executive’s estate shall be entitled to compensation and payment
for any unreimbursed expenses occurred, accrued but unpaid then current Base
Salary, Annual Bonus and other accrued but unpaid employee benefits as provided
in the Agreement, in each case through the date of death. The Company shall have
no obligation to make other payments to the Executive’s beneficiary or the
Executive’s estate, as the case may be, except as otherwise required by law
after the date of the Executive’s death.

 

(e)          Termination for Good Reason. The Executive may terminate this
Agreement at any time for Good Reason. In the event of termination under this
paragraph (e), the Company shall pay to the Executive severance in an amount
equal to the Executive’s then applicable Base Salary for a period equal to the
number of months set forth on Schedule A hereto (the “Severance Period”),
subject to the Executive’s continued compliance with Sections 6.1, 6.2, 6.3 and
8 of this Agreement, payable in the form of salary continuation for the
applicable Severance Period following the Executive’s termination, and subject
to the Company’s regular payroll practices and required withholdings. Such
severance shall be reduced by any cash remuneration paid to the Executive
because of the Executive’s employment or self-employment during the Severance
Period. The Executive shall continue to receive all Benefits (either through the
Company or an Affiliate) during the Severance Period. With respect to the Annual
Bonus, to the extent the Milestones are achieved or, in the absence of
Milestones, the Board has, in its sole discretion, otherwise determined an
amount for the Executive’s bonus for the current Employment Period, pay the
Executive a pro rata portion of the Annual Bonus for the year of the Employment
Period on the date such Annual Bonus would have been payable to the Executive
had the Executive remained employed by the Company. Any of the Executive’s
unvested stock options or other equity awards granted by the Company shall
automatically vest upon the Executive’s termination for Good Reason. The
Executive shall have no further rights under this Agreement or otherwise to
receive any other compensation or Benefits after such resignation. For the
purposes of this Agreement, “Good Reason” shall mean any of the following
(without Executive’s express written consent):

 

6

 

 

(i)          the removal of the Executive from his position as set forth on
Schedule A and/or assignment to the Executive of duties that are significantly
different from, and that result in a substantial diminution of, the duties that
he or she assumed on the Effective Date;

 

(ii)         removal of the Executive from his or her position as indicated on
Schedule A hereto, or the assignment to the Executive of duties that are
significantly different from, and that result in a substantial diminution of,
the duties that he or she assumed under this Agreement, within twelve (12)
months after a Change of Control (as defined below);

 

(iii)        a reduction by the Company in the Executive’s then applicable Base
Salary or other compensation of more than twenty percent (20%), unless said
reduction is pari passu with other senior executives of the Company ;

 

(iv)        the taking of any action by the Company that would, directly or
indirectly, materially reduce the Executive’s Benefits (with materiality being
agreed to be a more than twenty percent (20%) reduction of the costs of the
Executive’s then-current benefits), unless said reductions are pari passu with
other senior executives of the Company;

 

(v)         a breach by the Company of any material term of this Agreement that
is not cured by the Company within thirty (30) days following receipt by the
Company of written notice thereof; or

 

(vi)         the requirement by the Company that Executive’s principal place of
employment move from North Carolina.

 

(f)           Notice of Termination.    Any termination of employment by the
Company or the Executive shall be communicated by a written “Notice of
Termination” to the other party hereto given in accordance with Section 9.4. of
this Agreement. In the event of a termination by the Company for Cause, the
Notice of Termination shall (i) indicate the specific termination provision in
this Agreement relied upon, (ii) set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated and (iii) specify the date of
termination. The failure by the Executive or the Company to set forth in the
Notice of Termination any fact or circumstance which contributes to a showing of
Cause or Good Reason shall not waive any right of the Executive or the Company,
respectively, hereunder or preclude the Executive or the Company, respectively,
from asserting such fact or circumstance in enforcing the Executive’s or the
Company’s rights hereunder.

 

7

 

 

(g)          Resignation from Directorships and Officerships.    The termination
of the Executive’s employment for any reason will constitute the Executive’s
resignation from (i) any director, officer or employee position the Executive
has with the Company or any of its Affiliates, and (ii) all fiduciary positions
(including as a trustee) the Executive holds with respect to any employee
benefit plans or trusts established by the Company. The Executive agrees that
this Agreement shall serve as written notice of resignation in this
circumstance, unless otherwise required by any plan or applicable law.

 

5.2. Change of Control. For purposes of this Agreement, “Change of Control”
shall mean the occurrence of any one or more of the following: (i) the
accumulation, whether directly, indirectly, beneficially or of record, by any
individual, entity or group (within the meaning of Section 13(d)(3) or 14(d)(2)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) of 50%
or more of the shares of the outstanding equity securities of the Company,
(ii) a merger or consolidation of the Company in which the Company does not
survive as an independent company or upon the consummation of which the holders
of the Company’s outstanding equity securities prior to such merger or
consolidation own less than 50% of the outstanding equity securities of the
Company after such merger or consolidation, or (iii) a sale of all or
substantially all of the assets of the Company; provided, however, that the
following acquisitions shall not constitute a Change of Control for the purposes
of this Agreement: (A) any acquisitions of common stock or securities
convertible into common stock directly from the Company, or (B) any acquisition
of common stock or securities convertible into common stock by any employee
benefit plan (or related trust) sponsored by or maintained by the Company.

 

6.           Certain Covenants of the Executive

 

6.1. Ownership of Work Products. The Executive acknowledges that all inventions,
innovations, patents, patent applications, improvements, know-how, plans,
development, methods, designs, specifications, software, drawings, mask works,
know-how, methods, analyses, research, reports and all similar or related
property or information (whether or not patentable or reduced to practice) which
relate to any of the Company’s actual or proposed business activities and which
are created, designed or conceived, developed or made by the Executive during
the Executive’s past or future employment by the Company or any Affiliates, or
any predecessor thereof (“Work Product”), belong to the Company or its
Affiliates, as applicable. Any copyrightable work falling within the definition
of Work Product shall be deemed a “work made for hire” and ownership of all
right title and interest shall rest in the Company. The Executive hereby
irrevocably assigns, transfers and conveys, to the full extent permitted by law,
all right, title and interest in the Work Product, on a worldwide basis, to the
Company to the extent ownership of any such rights does not automatically vest
in the Company under applicable law. The Executive will promptly disclose any
such Work Product to the Company and perform all actions requested by the
Company (whether during or after employment) to establish and confirm ownership
of such Work Product by the Company (including, without limitation, assignments,
consents, powers of attorney and other instruments).

 

6.2. Confidentiality.

 

(a)          The Executive understands that the Company and/or its Affiliates,
from time to time, may impart to the Executive confidential information, whether
such information is written, oral, electronic or graphic.

 

8

 

 

(b)          For purposes of this Agreement, “Confidential Information” means
information, which is used in the business of the Company or its Affiliates and
(i) is proprietary to, about or created by the Company or its Affiliates,
(ii) gives the Company or its Affiliates some competitive business advantage or
the opportunity of obtaining such advantage or the disclosure of which could be
detrimental to the interests of the Company or its Affiliates, (iii) is
designated as Confidential Information by the Company or its Affiliates, is
known by the Executive to be considered confidential by the Company or its
Affiliates, or from all the relevant circumstances should reasonably be assumed
by the Executive to be confidential and proprietary to the Company or its
Affiliates, or (iv) is not generally known by non-Company personnel. Such
Confidential Information includes, without limitation, the following types of
information and other information of a similar nature (whether or not reduced to
writing or designated as confidential):

 

(i)          internal personnel and financial information of the Company or its
Affiliates, vendor information (including vendor characteristics, services,
prices, lists and agreements), purchasing and internal cost information,
internal service and operational manuals, and the manner and methods of
conducting the business of the Company or its Affiliates;

 

(ii)         marketing and development plans, price and cost data, price and fee
amounts, pricing and billing policies, bidding, quoting procedures, marketing
techniques, forecasts and forecast assumptions and volumes, and future plans and
potential strategies of the Company or its Affiliates which have been or are
being discussed;

 

(iii)        names of customers and their representatives, contracts (including
their contents and parties), customer services, and the type, quantity,
specifications and content of products and services purchased, leased, licensed
or received by customers of the Company or its Affiliates; and

 

(iv)        confidential and proprietary information provided to the Company or
its Affiliates by any actual or potential customer, government agency or other
third party (including businesses, consultants and other entities and
individuals).

 

The Executive hereby acknowledges the Company’s exclusive ownership of such
Confidential Information.

 

(c)          For the duration of the Employment Period and during a period of
two years after termination of the Executive’s employment, the Executive agrees
as follows: (1) only to use the Confidential Information to provide services to
the Company and its Affiliates; (2) only to communicate the Confidential
Information to fellow employees, agents and representatives on a need-to-know
basis; and (3) not to otherwise disclose or use any Confidential Information,
except as may be required by law or otherwise authorized by the Board. Upon
demand by the Company or upon termination of the Executive’s employment, the
Executive will deliver to the Company all manuals, photographs, recordings and
any other instrument or device by which, through which or on which Confidential
Information has been recorded and/or preserved, which are in the Executive’s
possession, custody or control.

 

9

 

 

6.3. Non-Competition; Non-Solicitation.

 

(a)          For the duration of the Employment Period and, unless the Company
terminates the Executive’s employment without Cause, during the Severance Period
(the “Non-compete Period”), the Executive shall not, directly or indirectly,
except as specifically provided in the last sentence of Section 2.2(b) hereof,
engage or invest in, own, manage, operate, finance, control or participate in
the ownership, management, operation, financing, or control of, be employed by,
associated with, or in any manner connected with, lend any credit to, or render
services or advice to, any business, firm, corporation, partnership,
association, joint venture or other entity that engages or conducts any business
the same as or substantially similar to the Business or any other business
engaged in or proposed to be engaged in or conducted by the Company and/or any
of its Affiliates during the Employment Period, or then included in the future
strategic plan of the Company and/or any of its Affiliates, anywhere within
North America; provided, however, that the Executive may own less than 5% in the
aggregate of the outstanding shares of any class of securities of any enterprise
(but without otherwise participating in the activities of such enterprise),
other than any such enterprise with which the Company competes or is currently
engaged in a joint venture, if such securities are of a class listed on any
national or regional securities exchange or have been registered under Section
12(b) or (g) of the Exchange Act.

 

(b)          During the Employment Period and for a period of twelve (12) months
following termination of the Executive’s employment with the Company, the
Executive shall not:

 

(i) solicit or hire, or attempt to recruit, persuade, solicit or hire, any
employee, or independent contractor of, or consultant to, the Company, or its
Affiliates, to leave the employment (or independent contractor relationship)
thereof, whether or not any such employee or independent contractor is party to
an employment agreement; or

 

(ii) attempt in any manner to solicit or accept from any customer or client of
the Company or any of its Affiliates, with whom the Company or any of its
Affiliates had significant contact during the term of this Agreement, business
of the kind or competitive with the business done by the Company or any of its
Affiliates with such customer or to persuade or attempt to persuade any such
customer to cease to do business or to reduce the amount of business which such
customer has customarily done or is reasonably expected to do with the Company
or any of its Affiliates or if any such customer elects to move its business to
a person other than the Company or any of its Affiliates, provide any services
(of the kind or competitive with the Business of the Company or any of its
Affiliates) for such customer, or have any discussions regarding any such
service with such customer, on behalf of such other person.

 

(c)          The Executive recognizes and agrees that because a violation by the
Executive of his or her obligations under this Section will cause irreparable
harm to the Company that would be difficult to quantify and for which money
damages would be inadequate, the Company shall have the right to injunctive
relief to prevent or restrain any such violation, without the necessity of
posting a bond. The Non-compete Period will be extended by the duration of any
violation by the Executive of any of his or her obligations under this Section.

 

10

 

 

(d)          The Executive expressly agrees that the character, duration and
scope of the covenant not to compete are reasonable in light of the
circumstances as they exist at the date upon which this Agreement has been
executed. However, should a determination nonetheless be made by a court of
competent jurisdiction at a later date that the character, duration or
geographical scope of the covenant not to compete is unreasonable in light of
the circumstances as they then exist, then it is the intention of the Executive,
on the one hand, and the Company, on the other, that the covenant not to compete
shall be construed by the court in such a manner as to impose only those
restrictions on the conduct of the Executive which are reasonable in light of
the circumstances as they then exist and necessary to assure the Company of the
intended benefit of the covenant not to compete.

 

7.           Representations and Warranties

 

7.1. Executive’s Representation. The Executive hereby represents and warrants to
the Company, and Executive acknowledges, that the Company has relied on such
representations and warranties in employing Executive and entering into this
Agreement, as follows:

 

(a)          Executive has the legal capacity and right to execute and deliver
this Agreement and to perform his or her obligations contemplated hereby, and
this Agreement has been duly executed by Executive;

 

(b)          The execution, delivery and performance of this Agreement by
Executive does not and will not, with or without notice or the passage of time,
conflict with, breach, violate or cause a default under any agreement, contract
or instrument in which Executive is a party or any judgment, order, or decree in
which Executive is subject;

 

(c)          Executive is not a party to or bound by any employment agreement,
consulting agreement, non-compete agreement, fee for services agreement or
similar agreement with any other person, except that the Executive is a party to
a non-solicitation agreement with RF Micro Devices, which will lapse on February
28, 2016;

 

(d)          Upon the execution and delivery of this Agreement by the Company
and Executive, this Agreement will be a legal, valid and binding obligation of
Executive, enforceable in accordance with its terms;

 

(e)          Executive hereby acknowledges and represents that he or she has
consulted with independent legal counsel regarding his or her rights and
obligations under the Agreement and that he or she fully understands the terms
and conditions contained herein; and

 

(f)         Executive understands that the Company will rely upon the accuracy
and truth of the representations and warranties of Executive set forth herein
and Executive consents to such reliance.

 

7.2. Company’s Representation. The Company hereby represents and warrants to
Executive, the Company acknowledges that Executive has relied on such
representations and warranties in entering into this Agreement, as follows:

 

11

 

 

(a)          The Company has all requisite power and authority to execute and
deliver this Agreement and to perform its obligations hereunder, and this
Agreement has been duly executed by the Company,

 

(b)          The execution, delivery and performance of this Agreement by the
Company does not and will not, with or without notice or the passage of time,
conflict with, breach, violate or cause a default under any agreement, contract
or instrument to which the Company is a party or any judgment, order or decree
to which the Company is subject,

 

(c)          Upon the execution and delivery of this Agreement by the Company
and Executive, this Agreement will be a legal, valid and binding obligation of
the Company, enforceable in accordance with its terms, and

 

(d)          The Company understands that Executive will rely upon the accuracy
and truth of the representations and warranties of the Company set forth herein
and the Company consents to such reliance.

 

8.           Public Company Obligations; Indemnification

 

8.1. Executive acknowledges that the Company is a public company with shares of
common stock that have been registered under the US Securities Act of 1933, as
amended (the “Securities Act”), and whose common stock or other stock is or may
be registered under the Exchange Act, and that this Agreement will be subject to
the public filing requirements of the Exchange Act. In addition, both parties
acknowledge that the Executive’s compensation and perquisites (each as
determined by the rules of the SEC or any other regulatory body or exchange
having jurisdiction) (which may include benefits or regular or occasional
aid/assistance, such as recreation, club memberships, meals, education for his
or her family, vehicle, lodging or clothing, occasional bonuses or anything else
he or she receives, during the Employment Period and any renewals thereof, in
cash or in kind) paid or payable or received or receivable under this Agreement
or otherwise, and his or her transactions and other dealings with the Company,
will be required to be publicly disclosed.

 

8.2. Executive acknowledges and agrees that the applicable insider trading
rules, transaction reporting rules, limitations on disclosure of non-public
information and other requirements set forth in the Securities Act, the Exchange
Act and rules and regulations promulgated by the SEC may apply to this Agreement
and Executive’s employment with the Company.

 

8.3. Executive (on behalf of himself, as well as the Executive’s executors,
heirs, administrators and assigns) absolutely and unconditionally agrees to
indemnify and hold harmless the Company and all of its past, present and future
affiliates, executors, heirs, administrators, shareholders, employees, officers,
directors, attorneys, accountants, agents, representatives, predecessors,
successors and assigns from any and all claims, debts, demands, accounts,
judgments, causes of action, equitable relief, damages, costs, charges,
complaints, obligations, controversies, actions, suits, proceedings, expenses,
responsibilities and liabilities of every kind and character whatsoever
(including, but not limited to, reasonable attorneys’ fees and costs) in the
event of Executive’s breach of any obligation of Executive under the Securities
Act, the Exchange Act, any rules promulgated by the SEC and any other applicable
federal, state or foreign laws, rules, regulations or orders.

 

12

 

 

9.           General Provisions

 

9.1. Governing Law/Jurisdiction. This Agreement and any disputes or
controversies arising hereunder shall be construed and enforced in accordance
with and governed by the internal laws of the State of North Carolina without
regard to the conflicts of laws principles thereof.

 

9.2. Arbitration. Any controversy or claim arising out of or relating to this
Agreement, or that arises out of or that is based upon the employment
relationship between the Company and the Executive (including any wage claim,
any claim for wrongful termination, or any claim based upon any statute,
regulation, or law, including those dealing with employment discrimination,
sexual harassment, civil rights, age, or disabilities), including tort claims
(except a tort that is a “compensable injury” under applicable workers’
compensation law), shall be settled by arbitration administered by the American
Arbitration Association under its Employment Arbitration Rules and Mediation
Procedures and judgment upon the award rendered by the arbitrator(s) may be
entered in any court having jurisdiction thereof. The arbitration proceedings
will be conducted in Charlotte, North Carolina, unless the parties otherwise
agree.

 

9.3. Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto with respect to the subject matter hereof and thereof and
supersedes and cancels any and all previous agreements, written and oral,
regarding the subject matter hereof between the parties hereto. This Agreement
shall not be changed, altered, modified or amended, except by a written
agreement signed by both parties hereto.

 

9.4. Notices. All notices, requests, demands and other communications called for
or contemplated hereunder shall be in writing and shall be deemed to have been
given when delivered to the party to whom addressed or when sent by telecopy (if
promptly confirmed by registered or certified mail, return receipt requested,
prepaid and addressed) to the parties, their successors in interest, or their
assignees at the following addresses, or at such other addresses as the parties
may designate by written notice in the manner aforesaid:

 

(a)          to the Company at:

 

Akoustis Technologies, Inc.

9805 Northcross Center Court, Suite H

Huntersville, NC 28078

Attn: Jeffrey Shealy

Fax: 704.997.5734

 

with a copy to:

 

CKR Law LLP

1330 Avenue of the Americas

New York, NY 10019

Phone:  212.400.6900

Fax:  212.400.6901

Attn: Barrett S. DiPaolo

 

13

 

 

(b)          to the Executive as set forth on Schedule A hereto.

 

All such notices, requests and other communications will (i) if delivered
personally to the address as provided in this Section, be deemed given upon
delivery, (ii) if delivered by facsimile transmission to the facsimile number as
provided for in this Section, be deemed given upon facsimile confirmation, (iii)
if delivered by mail in the manner described above to the address as provided
for in this 2, be deemed given on the earlier of the third business day
following mailing or upon receipt and (iv) if delivered by overnight courier to
the address as provided in this Section, be deemed given on the earlier of the
first business day following the date sent by such overnight courier or upon
receipt (in each case regardless of whether such notice, request or other
communication is received by any other person to whom a copy of such notice is
to be delivered pursuant to this Section). Either party may, by notice given to
the other party in accordance with this Section, designate another address or
person for receipt of notices hereunder.

 

9.5. Severability. If any term or provision of this Agreement, or the
application thereof to any person or under any circumstance, shall to any extent
be invalid or unenforceable, the remainder of this Agreement, or the application
of such terms to the persons or under circumstances other than those as to which
it is invalid or unenforceable, shall be considered severable and shall not be
affected thereby, and each term of this Agreement shall be valid and enforceable
to the fullest extent permitted by law. The invalid or unenforceable provisions
shall, to the extent permitted by law, be deemed amended and given such
interpretation as to achieve the economic intent of this Agreement.

 

9.6. Waiver. The failure of any party to insist in any one instance or more upon
strict performance of any of the terms and conditions hereof, or to exercise any
right or privilege herein conferred, shall not be construed as a waiver of such
terms, conditions, rights or privileges, but same shall continue to remain in
full force and effect. Any waiver by any party of any violation of, breach of or
default under any provision of this Agreement by the other party shall not be
construed as, or constitute, a continuing waiver of such provision, or waiver of
any other violation of, breach of or default under any other provision of this
Agreement.

 

9.7. Successors and Assigns. This Agreement shall be binding upon the Company
and any successors and assigns of the Company. Neither this Agreement nor any
right or obligation hereunder may be assigned by the Executive. The Company may
assign this Agreement and its right and obligations hereunder, in whole or in
part.

 

9.8. Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original, and all of which together shall constitute
one and the same instrument. Additionally, a facsimile counterpart of this
Agreement shall have the same effect as an originally executed counterpart.

 

9.9. Headings. Headings in this Agreement are for reference purposes only and
shall not be deemed to have any substantive effect.

 

14

 

 

9.10. Opportunity to Seek Advice. The Executive acknowledges and confirms that
he or she has had the opportunity to seek such legal, financial and other advice
and representation as he or she has deemed appropriate in connection with this
Agreement, that the Executive is fully aware of its legal effect, and that
Executive has entered into it freely based on the Executive’s judgment and not
on any representations or promises other than those contained in this Agreement.

 

9.11. Withholding and Payroll Practices[; Tax Equalization]. All salary,
severance payments, bonuses or benefits payments made by the Company under this
Agreement shall be net of any tax or other amounts required to be withheld by
the Company under applicable law and shall be paid in the ordinary course
pursuant to the Company’s then existing payroll practices.

 

[The next page is the signature page.]

 

15

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

  Akoustis Technologies, Inc.         By: /s/ Arthur E. Geiss     Name: Arthur
E. Geiss     Title:   Director

 

  EXECUTIVE:       /s/ Jeffrey Shealy   Jeffrey Shealy

 

16

 

 

Schedule A

 

1.Employment

 

a.           Title: Chief Executive Officer, President and Chairman of the Board

 

b.           Executive Duties: Executive’s duties and responsibilities shall
generally include all rights, duties and responsibilities customarily associated
with the executive position of Chief Executive Officer and President. During the
term of this Agreement, Executive shall report directly to the Board. Executive
shall have the following specific duties and obligations:

 

i.Oversee all aspects of the operations of the Company;

 

ii.Receive regular and direct reports from all executive officers of the
Company;

 

iii.Advise the Board regarding all aspects of the operations of the Company;

 

iv.Direct, as a primary resource, all communications regarding the operations of
the Company to the media, community and industry resources and all other outside
concerns;

 

v.Develop and advance meaningful vision, strategies and objectives that drive
and direct the affairs of the Company; and

 

vi.Motivate all officers, managers and Executives in the development of an
appropriate business culture and ethic.

 

2.Base Salary: $150,000 per year.

 

3.Annual Bonus:  Up to 100% of Base Salary, payable upon achievement of
Milestones (if any) set by the Board during each year of the Employment Period.

 

4.Equity Incentive Awards upon Effective Date: None

 

5.Paid Vacation:  Two weeks per year, or ten non-holiday working days

 

6.Severance Period: 24 months

 

7.Executive Contact Information:

 

Jeffrey Shealy

18102 Bear Track Dr.

Davidson, NC 28036

 

 

 

 

Schedule B

 

Outside Affiliations Summary

Executive Name: Jeff Shealy (CEO)

 

  Organization   Role   Time req'd per
month (hrs)   Volunteer or Paid
position ?   Competitor to
Akoustis?   Comments 1 Avogy, Inc.   Director (since 2010)   3   Paid (equity
only)   No   Avogy makes GaN-on-GaN for
1kV Power Market 2 SWT Mini-Storage
Warehouse   Non-managing Partner   0.1   Shareholder   No   Storage warehouse
business 3 Big Red, LLC   Investor   0.1   Shareholder   No   Cornell-based
Amplifier
Company (private label) 4 Raytech, LLC   Investments, Consulting   0.1   Sole
Member   No   Consulting, Made equipment
loan to Akoustis

 



 

